Exhibit 28(j)(14) under Form N-1A Exhibit 23 under Item 601/Reg. S-K CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees of Federated Equity Funds: We consent to the use of our report dated November 22, 2010, with respect to the financial statements of Federated Clover Small Value Fund, as of September 30, 2010, incorporated herein by reference and to the references to our firm under the headings “Financial Highlights” in the prospectus and “Independent Registered Public Accounting Firm”, “Addresses”, and “Appendix” in the statement of additional information. Boston, Massachusetts November 29, 2010
